Case 2:17-cv-04261-KM-JBC Document 68 Filed 10/05/18 Page 1 of 2 PageID: 1361




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


DVL, INC. and                                    :   CIVIL ACTION
DVL KEARNY HOLDINGS, LLC,                        :
                                                 :   NO. 2:17-cv-04261 (KM) (JBC)
                     Plaintiffs/Counterclaim     :
                     Defendants,                 :
                                                 :
       v.                                        :
                                                 :
CONGOLEUM CORPORATION,                           :
              Defendant/Counterclaim             :
              Plaintiff/Third Party              :
              Plaintiff,                         :
                                                 :
       v.
                                                 :
                                                 :
BATH IRON WORKS CORPORATION
                                                 :
                     Third-Party Defendant.      :

                            WITHDRAWAL OF APPEARANCE

       Kindly withdraw the appearance of Dylan F. Henry as co-counsel for the Plaintiffs DVL,

Inc. and DVL Kearny Holdings, LLC, in the above-captioned matter.


                                           ZARWIN, BAUM, DeVITO, KAPLAN
                                           SCHAER & TODDY, PC



                                           By:       /s/ Dylan F. Henry
                                                     DYLAN F. HENRY, ESQUIRE
                                                     ATTORNEY I.D. NO. 315943
                                                     1818 MARKET STREET, 13TH FLOOR
                                                     PHILADELPHIA, PA 19103
                                                     215-569-2800 – PHONE
                                                     215-569-1606 – FAX
                                                     ATTORNEY FOR PLAINTIFFS
                                                     DVL, INC. AND DVL KEARNY HOLDINGS,
                                                     LLC
Dated: October 5, 2018
Case 2:17-cv-04261-KM-JBC Document 68 Filed 10/05/18 Page 2 of 2 PageID: 1362




                                 CERTIFICATE OF SERVICE

        I, Dylan F. Henry, Esquire, do hereby certify that on the date set forth below, I did cause

to be served upon counsel listed below, a true and correct copy my Entry of Appearance via

electronic court filing.

William S. Hatfield, Esquire                         Thomas R. Curtin, Esquire
Camille V. Otero, Esquire                            George C. Jones, Esquire
Shawn M. LaTourette, Esquire                         Graham Curtin
Gibbons P.C.                                         4 Headquarters Plaza
One Gateway Center                                   P.O. Box 1991
Newark, NJ 07102                                     Morristown, NJ 07962-1991
Attorneys for Defendant/Counterclaim                      and
Plaintiff/Third Party Plaintiff,                     Catherine Steege, Esquire
Congoleum Corporation                                John VanDeventer, Esquire
                                                     Jenner & Block, LLP
                                                     353 N. Clark Street
                                                     Chicago, IL 60654
                                                     Attorneys for Third-Party Defendant
                                                     Bath Iron Works Corporation



                                              ZARWIN, BAUM, DeVITO, KAPLAN
                                              SCHAER & TODDY, PC



                                              By:      /s/ Dylan F. Henry
                                                       DYLAN F. HENRY, ESQUIRE
                                                       ATTORNEY I.D. NO. 315943
                                                       1818 MARKET STREET, 13TH FLOOR
                                                       PHILADELPHIA, PA 19103
                                                       215-569-2800 – PHONE
                                                       215-569-1606 – FAX
                                                       ATTORNEY FOR PLAINTIFFS
                                                       DVL, INC. AND DVL KEARNY HOLDINGS,
                                                       LLC
Dated: October 5, 2018




                                                 2
